In re Charleston, Carolyn; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Tangipahoa, City Court of Hammond, No. 977-099; to the Court of Appeal, First Circuit, No. KW94 0528.
Denied. Premature. It appears relator has not yet filed her application for supervisory writs in the court of appeal. Relator should re-apply for a stay order upon filing her application in the court of appeal and may seek review in this court in the event the stay is denied.
DENNIS, J., not on panel.